Citation Nr: 1010299	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-13 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, type II.

3.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to July 1973 and, thereafter, in the National 
Guard with various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) through 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in October 2009 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends his hypertension and erectile 
dysfunction are secondary to his service-connected diabetes 
mellitus, type II.  He further contends his current left knee 
disability stems from a long history of left knee problems 
since 1968 and 1970 injuries in the military.  Specifically, 
the Veteran testified that he fell on or around April 1968 in 
the military near a Motor Pool and tore ligaments in his left 
knee.  He further indicated he again injured his left knee in 
1970 when he was thrown from the back of a truck in Vietnam.

The Veteran also testified that he was treated for high blood 
pressure while he was still in the military and on active 
duty.

This claim is not ripe for appellate review because the 
service treatment records and National Guard records are not 
currently in the claims folder.  There is no indication in 
the file that these records are lost and, indeed, the RO 
listed the service treatment records and National Guard 
records as part of the evidence considered in denying the 
claims within both the June 2007 rating decision and April 
2008 Statement of the Case (SOC).  Presumably, then, the 
military records were once associated with the file.  The RO 
should make efforts to locate the Veteran's military records 
and associate them with the claims folder.

The Veteran testified before the Board as to many injuries 
and treatment received during his active service in the Army 
and during his service in the National Guard.

The Board notes that only "veterans" are eligible for 
disability compensation from the VA.  To establish status as 
a "veteran" based upon a period of active duty for training 
(ACDUTRA), a claimant must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service (e.g., the Veteran's period of active duty 
in the Army) does not obviate the need to establish that the 
claimant is also a "veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

In other words, the character of the Veteran's various 
periods of service is imperative to the adjudication of his 
claims.  The RO should make efforts to confirm the Veteran's 
specific dates of ACDUTRA, INACDUTRA and active service by 
obtaining the Veteran's personnel records. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran was afforded VA examinations in 
March 2007 for his claims.  With regard to hypertension and 
erectile dysfunction, the examiner indicated that neither 
disability is "related" to diabetes mellitus.  The 
rationale provided merely indicated the Veteran's 
hypertension was without proteinuria and the Veteran's 
diabetes has been well-controlled without medication for the 
last five years.  

The Veteran, in support of his claim submitted a private 
medical opinion from his private treating physician, Dr. 
Price.  Dr. Price opined in a July 2007 statement that the 
Veteran's hypertension and erectile dysfunction were likely 
caused by diabetes mellitus, type II, because of his micro-
vascular disease.  No additional rationale was provided and 
Dr. Price did not reconcile or address the March 2007 VA 
examiner's opinion to the contrary.

Applicable law provides that a disability can be service 
connected on a secondary basis if it is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006). 

The Veteran testified before the Board that Dr. Price 
verbally did not tell him his diabetes caused his 
hypertension or erectile dysfunction, but rather 
"contributed" to the diseases.  No medical professional has 
addressed whether the Veteran's service-connected diabetes 
mellitus, type II, aggravated the Veteran's hypertension or 
erectile dysfunction.  The Board further notes that no 
medical professional has ever addressed whether the Veteran's 
hypertension or erectile dysfunction could directly be 
attributed to his military service.  This is especially 
relevant in light of the Veteran's testimony that he was 
treated for high blood pressure with medications while in the 
military.  

In regard to the Veteran's left knee claim, the March 2007 VA 
examiner noted the Veteran's self-reported history of an in-
service 1970 injury, but did not specifically render an 
opinion with regard to the likely etiology of the Veteran's 
current left knee disability, to include residuals of a total 
knee replacement.  The examiner further noted the Veteran's 
surgical history, to include an arthroscopic surgery on the 
left knee in 1980, during his National Guard service, at a 
private hospital.  Records from this surgery and 
hospitalization are not currently of record and efforts 
should be made to obtain them.

The Board also notes the Veteran testified before the Board 
in October 2009 as to continuous pain and "problems" with 
his left knee since his military service, which ultimately 
led to multiple surgeries and a 2005 total knee replacement.  
The Veteran's continuous symptoms was also not considered or 
addressed by the March 2007 VA examiner or any other medical 
professional. 

For these reasons, the Board finds the current medical 
opinions of record are inadequate and new VA examinations are 
indicated.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records 
Center (NPRC), the Army, the National 
Guard Bureau or any other appropriate 
agency to confirm the Veteran's Army 
National Guard service dates, to include 
periods of ACDUTRA and INACDUTRA, and 
obtain any and all missing service 
treatment records from the Army and any 
and all missing treatment records from the 
National Guard.  In addition, the RO is 
asked to conduct a search of its own 
facility to determine if they may have any 
outstanding records of the Veteran.  All 
efforts to obtain these records should be 
fully documented, and the Army, National 
Guard Bureau or NPRC must provide a 
negative response if records are not 
available.  

2.  Ask the Veteran to complete release 
forms authorizing VA to request his 
surgical and hospitalization records from 
St. Vincent's Hospital in Jacksonville, 
Florida for his 1980 left knee surgery and 
for any other private treatment not 
currently of record.  These medical 
records should then be requested, to 
include hospitalization and follow-up 
treatment records, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully. 

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examinations 
for his claimed left leg disability and 
his claimed hypertension and erectile 
dysfunction, also claimed as secondary to 
his service connected diabetes mellitus, 
type II.  The examiners are asked to 
specifically comment on whether the 
Veteran's hypertension and erectile 
dysfunction have been caused or aggravated 
by his diabetes mellitus, type II or 
whether any of the claimed disabilities 
can be directly attributed to service. 

With respect to direct service connection, 
the physicians should provide an opinion as 
to the following:

*	whether it is at least as likely as 
not that any current hypertension is 
etiologically related to elevated high 
blood pressure readings, treatment or 
complaints occurring during a period 
of active duty or ACDUTRA; 
*	whether it is at least as likely as 
not that any current erectile 
dysfunction is etiologically related 
to any incident of service during a 
period of active duty or ACDUTRA;
*	whether it is at least as likely as 
not that any current left leg 
disability is etiologically related to 
an in-service injury or symptomatology 
that occurred during a period active 
duty, or ACDUTRA/INACDUTRA.  

To assist the examiner(s) in addressing 
these questions, provide he/she with a list 
of all of the Veteran's periods of 
ACDUTRA/INACDUTRA.  Only service during 
active duty, ACDUTRA, or INACDUTRA should 
be noted.  A complete rationale for any and 
all opinions provided must be made.

In regard to the secondary aspect of the 
hypertension and erectile dysfunction 
claims, the examiner should specifically 
comment on whether the Veteran's current 
hypertension or erectile dysfunction were 
caused or aggravated beyond the natural 
progression of the diseases due to his 
service-connected diabetes mellitus, type 
II.  If it is determined that there is 
aggravation, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected condition before the 
onset of aggravation.  The examiner should 
provide a detailed rationale for the 
opinion expressed.

The examiners should resolve all 
conflicting medical evidence, to include 
the March 2007 VA examination reports and 
Dr. Price's July 2007 medical opinion. 

The claims folder, to include a copy of 
this Remand, must be reviewed by the 
examiners and the examiners should provide 
a complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  The RO should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  The 
claims must be afforded expeditious treatment.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


